O’Malley, J.
(dissenting). The court having jurisdiction of the action for divorce properly granted the plaintiff temporary relief by awarding counsel fee of $1,000 and $20 per week temporary alimony. The order in so far as it granted counsel fee is not appealed from. The court had power to grant temporary alimony up to the sum fixed in the separation agreement at least. (Goldman v. Goldman, 282 N. Y. 296.) No adequate reason is shown why the court did not properly grant plaintiff a full measure of relief. She will have a more adequate remedy for the collection of the temporary alimony under the order appealed from than she would have in an action at law under the separation agreement. In the circumstances, she should not be compelled to await a breach of the separation agreement.
I, therefore, dissent and vote for affirmance of the order as appealed from.
Martin, P. J., concurs.
Order, so far as appealed from, reversed, without costs, and motion for temporary alimony denied.